        Case 1:16-cv-00815-JFB-SCY Document 267 Filed 04/01/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

APPLIED CAPITAL, INC.,                                Civil Action No. 1:16-cv-815-WJ-SCY

     Plaintiff,                                       JURY TRIAL DEMANDED

v.

THE ADT CORPORATION and
ADT LLC,

     Defendants.

                    FIFTH AMENDED PATENT SCHEDULING ORDER

         The Court enters the following case management deadlines:

           Date                                               Event

March 24, 2021             Telephonic Status Conference at 3:30 a.m. The parties shall call the
                           AT&T Conference line at (888) 398-2342 [Access Code: 2418431]
                           to connect to the proceedings.

April 14, 2021              Plaintiff’s deadline to file motion to update damages, if it chooses

April 23, 2021             Parties to submit proposed supplemental questions for the voir dire
                           questionnaire, noting whether each question is stipulated or which
                           side objects to a question

April 30, 2021             Submit to the Court a modified proposed pretrial order with dates
                           modified for the June trial

April 30, 2021             Parties to exchange deposition counter-designation objections and
                           counter-counter designations

April 30, 2021             Motions in Limine

May 14, 2021                File objections to witness list

May 21, 2021                Response to Motions in Limine

May 21, 2021               Exchange of electronic copies of exhibits, and exhibit binders
                           delivered to court

May 21, 2021               Witness list in order to be called delivered to court


                                                  1
      Case 1:16-cv-00815-JFB-SCY Document 267 Filed 04/01/21 Page 2 of 2




         Date                                              Event

 May 26, 2021             File and e-mail to court proposed jury instructions and verdict forms

 June 2, 2021 9:30 a.m.   Final Pretrial Conference before Magistrate Judge Yarbrough by
                          Zoom video conference

 June 2, 2021             File modified exhibit list indicating whether an exhibit is objected to,
                          and if so, providing a short description of the nature of the objection

 June 2, 2021             File written objections to proposed jury instructions of other party

 June 2, 2021             Joint statement of the case and proposed voir dire

 June 9, 2021             Objections to voir dire

 June 16, 2021            Jury Selection/Trial before Judge Bataillon starting at 9:00 a.m.;
                          courtroom to be determined



SIGNED this 1st day of April, 2021.




                                                    Steven C. Yarbrough
                                                    United States Magistrate Judge




                                               2
